                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOHN W. BRIDGEWATER                                                            PLAINTIFF
ADC #652210

v.                          CASE NO. 4:20-CV-00101 BSM

DOE                                                                         DEFENDANT

                                         ORDER

       After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 4] is adopted, and this case is dismissed without

prejudice. This dismissal counts as a “strike” for purposes of 28 U.S.C. section 1915(g). It

is certified, pursuant to 28 U.S.C. section 1915(a)(3), that an in forma pauperis appeal from

this order and accompanying judgment would not be taken in good faith. John Bridgewater’s

motion to amend [Doc. No. 6] is denied. The proposed amended complaint would not

materially change the allegations.

       IT IS SO ORDERED this 26th day of February 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
